UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6240


STEPHEN MARK HAUSE,

                Plaintiff – Appellant,

          v.

DR. MILES, LCDC Physician; MAJOR JONES, LCDC Supt; THE
LEXINGTON COUNTY DETENTION CENTER, in their individual
and/or official capacities; CORRECT CARE SOLUTIONS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Richard M. Gergel, District Judge.
(9:13-cv-01271-RMG-BM)


Submitted:   June 26, 2014                 Decided:   July 15, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Mark Hause, Appellant Pro Se. Mark Victor Gende, John
Earle Tyler, SWEENY, WINGATE & BARROW, PA, Columbia, South
Carolina; Justin Tyler Bagwell, DAVIDSON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stephen Mark Hause appeals from the magistrate judge’s

text orders denying his motions for a preliminary injunction and

for the appointment of an expert.                     He also moves for injunctive

relief on appeal.            His civil proceeding is still pending in

district court.         We dismiss.

              An   order     denying      a       preliminary       injunction     is    an

immediately        appealable        interlocutory            order.         28    U.S.C.

§ 1292(a)(1)       (2012).         However,       during      the   pendency      of    this

appeal, Hause was released from custody.                       Claims for injunctive

relief become moot when a prisoner is no longer subjected to the

conditions about which he complains.                     Williams v. Griffin, 952

F.2d 820, 823 (4th Cir. 1991).                Therefore, Hause’s appeal of the

district      court’s    denial     of    preliminary         injunctive     relief      is

moot.

              As to Hause’s appeal of the magistrate judge’s denial

of his motion for an expert, we may exercise jurisdiction only

over    final      orders,    28    U.S.C.        §    1291    (2006),    and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545 (1949).              “[A]n order is final if it ends the

litigation on the merits and leaves nothing for the court to do

but execute the judgment.”               Penn-Am. Ins. Co. v. Mapp, 521 F.3d

290,    294   (4th    Cir.   2008)       (internal       citations     and   quotations

                                              2
omitted).        This       litigation    remains         pending        in    the      district

court.     Thus, the district court’s order denying the motion for

an     expert     is     neither      a   final          order     nor        an    appealable

interlocutory          or    collateral        order.            See     id.       at     294-95.

Accordingly,       this      portion      of       the    appeal       is      dismissed       as

interlocutory.

              Based on the foregoing, we dismiss Hause’s appeal and

deny    his     motion      for   injunctive        relief       pending       appeal.         We

dispense      with      oral      argument     because       the       facts        and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                        DISMISSED




                                               3